Citation Nr: 1810520	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date prior to July 21, 2011 for resumption of disability compensation benefits for the lumbosacral strain following failure to report for a Department of Veterans Affairs (VA) examination.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter-in-law


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, during the Vietnam Era.  For his service, he received the National Defense Service Medal, Armed Forces Expeditionary Medal, Vietnam Campaign Medal, Vietnam Cross of Gallantry with Palm, and Vietnam Service Medal with three stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision of the VA Regional Office (RO) in Detroit, Michigan. 

In January 2018, the Veteran and his daughter-in-law testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The RO sent the Veteran an October 1975 letter to his most recent address of record notifying him of a VA examination scheduled for December 1975 in connection with his service-connected lumbosacral strain, which was never returned to the VA as undeliverable.

2.  Following the Veteran's failure to report for the December 1975 VA examination, the RO sent him a letter in January 1976 notifying him of the administrative decision to discontinue his disability compensation benefits on that basis, and this letter was never returned to the VA as undeliverable.

3.  The Veteran never initiated an appeal of the January 1976 administrative decision discontinuing his disability compensation benefits, and it became final.




CONCLUSIONS OF LAW

1.  The January 1976 rating decision discontinuing the Veteran's disability compensation benefits for the lumbosacral strain due to his failure to report for a VA examination is final.  38 U.S.C. § 4005(c) (1970); 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 19.118, 19.153 (1976); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for an earlier effective date prior to July 21, 2011 for resumption of the Veteran's disability compensation benefits for the lumbosacral strain following his failure to report for a VA examination have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an earlier effective date prior to July 21, 2011 for resumption of his disability compensation benefits for his lumbosacral strain.  See August 2012 Notice of Disagreement.

In support of this contention, the Veteran testified before the Board during a January 2018 videoconference hearing.  At that time, he avowed that he was not aware of his service-connection for the lumbosacral strain until July 2011 when he was informed of it by a VA nurse in passing.  January 2018 Board Hearing Transcript at 3, 5.  Even though he recalled initiating a claim, he denied ever receiving disability compensation benefits much less any notice that he was awarded service connection.  Id. at 3, 5.  

According to the Veteran, after his first back surgery in March or April 1970, he just forgot about the claim.  Id. at 5, 7.  He recalled that around the time he filed the claim he was going through a lot personally and physically.  He had undergone back surgery, his wife left him, and he lost his job.  Even so, he was certain that when he originally filed his claim he provided his correct mailing address on [REDACTED].  Id. at 4.  Even after his wife left him, he remained at the [REDACTED] address for at least six or seven months, possibly a year, following his first back surgery.  Id. at 4, 7, 9.  

The Veteran did not recall where he was living by the time he had his second back surgery in 1972.  Id. at 4, 10.  He may have been residing with his sister at her address on [REDACTED].  Id. at 5, 8, 11.  Following both his back surgeries, he continued to receive treatment through the VA, and he always ensured the VA had his correct address.  Id. at 11.  However, he denied ever receiving any letter requesting that he report to a VA examination.  Id. at 6.  

A careful review of the claims file discloses, the Veteran originally initiated his service connection claim for lumbosacral strain in February 1970.  February 1970 Veteran's Application for Compensation or Pension.  At that time, he listed an address on [REDACTED] in Flint Michigan.  During RO's development of this claim a letter was sent to him at the [REDACTED] address, which was never returned to the VA as undeliverable.  See January 1970 Letter to the Veteran.  When he underwent a VA examination in March 1970, he certified that he was still living at the [REDACTED] address.  See March 1970 VA Examination Report.  

Following the VA examination, in April 1970, the RO issued a rating decision granting service connection for the lumbosacral strain.  April 1970 Rating Decision.  The Veteran was notified of this decision by a May 1970 Award Letter, which was sent to the [REDACTED] address, which remained his address of record.  Importantly, the Board notes the May 1970 Award Letter was also never returned to the VA as undeliverable.  

The Board acknowledges that contrary to the Veteran's testimony during the January 2018 videoconference hearing that he remained at the [REDACTED] address for at least six months following his first back surgery in March or April 1970, in a June 1970 Veteran's Application for Program of Education or Training he indicated his mailing address was on [REDACTED] in Flint, Michigan.  January 2018 Board Hearing Transcript at 4, 7, 9.  However, the Board notes at no time prior to May 1970 Award Letter did he submit a request to change his address.  Crucially, prior to that time, there were no other addresses associated with him in the claims file.  
In July 1970, the RO issued a second rating decision.  July 1970 Rating Decision.  Upon review of a hospitalization report, the RO granted the Veteran a temporary total disability rating from March 18, 1970 until May 31, 1970, and thereafter increased his disability to 20 percent effective June 1, 1970.  He was notified of this decision by a July 1970 Award Letter, which was also sent to the [REDACTED] address.  

While, as noted above, the June 1970 Veteran's Application for Program of Education or Training reflected an address was on [REDACTED], the Veteran did not formally submit a Request for Change of Address to that location.  Notwithstanding the conflicting addresses of record during this time, the Board notes the July 1970 Award Letter was never returned to the VA as undeliverable.  

The first formal request to change the Veteran's address of record was received in August 1970.  August 1970 Request for Change of Address.  In that request, he asked his address be changed from one on "[REDACTED] " temporarily to an address on [REDACTED], in Flint, Michigan.  

A second Request for Change of Address was received in March 1972.  At that time, the Veteran requested the address of record on [REDACTED] be permanently changed back to the [REDACTED] address previously of record.  March 1972 Request for Change of Address.  A review of the claims file is negative for any subsequent formal requests for a change of address.

While an audit of the payments issued during the relevant timeframe cannot be conducted due to the passage of time, the evidence of record suggests, the VA issued disability compensation payments to the Veteran without interruption until October 1974.  October 1974 Payment Notice; June 2014 VA E-mail.  An October 1974 Payment Notice documented his compensation payment was suspended.

According to the record, at least as of January 1975, the Veteran was no longer residing at the [REDACTED] address.  See January 1975 Returned Mail (noted the addressee had moved without a forwarding address).

In April 1975, the VA sent a Notice to Report for a VA examination scheduled in May 1975 to the Veteran.  Despite the returned mail earlier in January, it was sent to the [REDACTED] address.  Expectedly, this notice was also returned to the VA advising that he had moved without a forwarding address.  See April 1975 Returned Mail.  

Upon research, the VA obtained a new address for the Veteran and a July 1975 letter was sent to him notifying that arrangements were being made to schedule him for a VA examination.  See June 1975 Letter to B.J. College of Business (noted a handwritten response received in July 1975 noting the prior [REDACTED] address as his address of record).  This letter was sent to the address on [REDACTED].  In October 1975, the VA noted he failed to report for an examination scheduled in September 1975.  See July 1975 Request for Physical Examination (included updated notes following the initial request in July 1975).  However, the Board notes the July 1975 letter was also returned to the VA advising that he had moved without a forwarding address.  See October 1975 Returned Mail.  

Thereafter, another address was obtained and an October 1975 letter was sent to the Veteran notifying him that arrangements were being made to schedule him for a VA examination.  This letter was sent to an address on [REDACTED] in Mount Morris, Michigan.  In December 1975, the VA noted he failed to report for an examination scheduled in November 1975.  See October 1975 Request for Physical Examination (included updated notes following the initial request in October 1975).  Unlike the previous letters, the Board notes the October 1975 letter was not returned to the VA.  

As a consequence of the Veteran's failure to report for his December 1975 VA examination, in a January 1976 letter, the RO advised him that his disability compensation benefits had been discontinued.  This letter was sent to the [REDACTED] address and was never returned to the VA as undeliverable.  

A review of the claims file discloses in a September 1975 Veteran's Application for Program of Education or Training, the Veteran supplied the same address on [REDACTED].  He continued to report the same address in a December 1975 VA Request for Change of Program or Place of Training.  Notably, between September 1975 and January 1976, the [REDACTED] address was the only one of record for him.  Furthermore, the Board notes it was the last address provided by him in any form of record until his July 2011 Statement in Support of Claim.  

Generally, there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992).  This presumption extends to mailings discharged in the course of the Secretary's official duties.  Id.; see also Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In order to rebut this presumption, there must be clear evidence to the contrary.  Ashely, 2 Vet. App. at 309.  Evidence of non-receipt by a veteran, standing alone, is insufficient to rebut this presumption.  Id.   

Here, the only evidence submitted by the Veteran are his lay statements alleging non-receipt of notice of the initial grant of service connection and ensuing disability compensation payments.  He has not alleged any irregularity in the Secretary's discharge of his official duties.  To the contrary, the May 1970 Award Letter was sent to the only address contained in the claims file at that time, which he, himself, confirmed during the January 2018 Board videoconference hearing was his correct address during that time period.  The May 1970 Award Letter was never returned to the VA as undeliverable.  Thus, the VA had no reason to believe he never received notice of the April 1970 rating decision and that further action was required. 

While the Board acknowledges the July 1970 rating decision may not have been sent to his most current address at that time, the fact that he received proper notice of the April 1970 rating decision remains unchanged.  Of particular importance, it does not change the Board's analysis of whether he received proper notice of the VA examinations scheduled in 1975 prior to the discontinuation of his disability compensation benefits.  

It is clear the April and July 1975 notices of the scheduled VA examinations were sent to outdated addresses for the Veteran.  However, the VA exercised due diligence and obtained a third address for him on [REDACTED].  According to forms submitted by him, in September and December 1975, this was his correct address.  No other addresses were attributed to him during the relevant time period.  Based on this information, the VA sent him a final notice of a scheduled VA examination in October 1975.  This letter was not returned to the VA as undeliverable.  Therefore, the VA had no reason to believe he never received notice of the VA examination scheduled in November 1975. 

Relying on the delivery of the October 1975 letter and having received no information regarding any other alternative addresses, the VA sent its January 1976 letter to the [REDACTED] address notifying the Veteran of its decision to discontinue his disability compensation benefits for failing to appear for a VA examination.  As this letter was also never returned to the VA as undeliverable, the VA had no reason to believe he never received notice of the January 1976 administrative decision and that further action was required.  

While the VA has the burden of demonstrating that notice was sent to the Veteran's most recent address of record, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Based on the foregoing, in each critical instance, notice was sent to his most recent address of record.  As a result, the VA has met its burden.

Finally, the Board turns to the underlying issue of entitlement to an earlier effective date, prior to July 21, 2011 for resumption of the Veteran's disability compensation benefits.  Given the Board's conclusion that he received proper notice of the January 1976 administrative decision, he was required to initiate an appeal by filing a notice of disagreement within one year from the date the notification was mailed.  38 C.F.R. § 19.118 (1976).  However, he failed to do so, and the decision became final.  38 U.S.C. § 4005 (c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1976).

As a general rule, unless otherwise specified, the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date the entitlement arrives, whichever is later.  38 C.F.R § 3.400 (2017).

In this case, a final disallowance occurred in January 1976 with the unappealed administrative decision discontinuing the Veteran's disability compensation benefits.  Although there is no doubt his entitlement to disability compensation benefits arose well prior to the resumption of his disability compensation benefits as evidenced by the April 1970 rating decision, he did not petition to resume his benefits until July 21, 2011.  See July 2011 Statement in Support of Claim (the Veteran initially characterized his claim as a service connection claim).  As a result, in accordance with 38 C.F.R § 3.400, the earliest possible effective date is July 21, 2011, the date the petition to resume his benefits was received by the VA, because it is the later of the two dates.

For the foregoing reasons, the Board finds the preponderance of the evidence weighs against the Veteran's claim for an earlier effective date prior to July 21, 2011 for resumption of his disability compensation benefits for the lumbosacral strain.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (holding that the benefit of the doubt doctrine is not applicable based on "pure speculation or remote possibility").  


ORDER

An earlier effective date prior to July 21, 2011 for resumption of the Veteran's disability compensation benefits for the lumbosacral strain is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


